Title: To George Washington from William Fitzhugh, Jr., 15 June 1786
From: Fitzhugh, William Jr.
To: Washington, George



Dear Sir
Millmont Calvert [County, Md.] 15th June 1786

I have communicated to Mr Reynolds by Letter your Determination respecting the Ewe Lambs; since which he has not favord me with his Directions as to the Time of removing them—I mentioned to him that unless I received his particular Instructions on the subject—I should recommend it to you to let them remain with their Mothers until the last week in July; I therefore presume it meets his approbation: as there cannot be the least Doubt of his having received my Letter—should you however think the Time late, it rests entirely with yourself, when you will send for them—It is improper to separate them too early from their Mothers; in which Case they frequently pine, and are injured in their growth—I wish I could flatter you with the smallest probability of your encreasing the Number to a Purchase of such as would be worth your Attention—The most eligible route to Mr Edward Reynolds’s is from Mount Vernon to the Cross Roads near Piscataway about ten miles—thence to Lower Marlbro by the brick Church twenty miles, thence to the Bay side nine miles, where he now resides—He will meet with little Dificulty, whoever comes over, as the road is by no means intricate—My Father is much obliged by your Offer of Magnolio’s Services: by choice he could not wish a finer horse to his mare—on a presumption—they will be sufficiently served by the last of this month, we shall about that Time send over for them—It will be unfortunate should the Jack’s present Frigitity prove constitutional tho I am rather inclined to ascribe it to youth and the Change of Climate than any other Cause—for if he continues to grow to the age of twenty (a very general opinion) his early performance cannot be otherwise than highly flattering—My Father and Mother join me in best wishes to you your Lady and Family—with perfect Esteem and regard I have the honor to be yr Excelly mot Obedt Servant

Wm Fitzhugh Junr

